Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communicator, obtainer,  alive monitor in claim  1, 11, applicant’s specification paragraph 0062 the included in terminal device 10 may be an electronic control unit (ECU), Paragraph 0075, shows alive monitor is including in the server. Paragraph 0055 shows the communicator is apart of a vehicle. The specification does not show the structure for an alive monitor and a communicator.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11,12 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Miyakubo et al. (U.S. Pub No. 2018/0215393 A1).


Claim 1, Miyakubo teaches an information processing device, comprising: a communicator that communicates with a first mobile body [par 0009, an autonomously traveling work vehicle including: a position calculation means configured to measure a position of the work vehicle by using a satellite positioning system; an autonomous traveling means configured to cause the work vehicle to autonomously travel; and a control device];  a monitoring data storage that stores past monitoring data of the first mobile body received by the communicator [abstract, This work vehicle, which travels autonomously along a set travel path that has been stored in a storage device of a control device, is provided with a position calculation means that measures the position of the autonomously traveling work vehicle] and an alive monitor that determines whether a current state of the first mobile body is anomalous, based on the past monitoring data stored in the monitoring data storage [par 0004, 0044,  an autonomously traveling work vehicle, capable of autonomous traveling using the OPS, can autonomously travel in a set target direction. The autonomous traveling stops when position measurement fails to be normally carried out. When the vehicle recovers to a normal state where the position measurement can be normally performed within a predetermined time period after the stopping, an operator of the autonomous traveling resumes the autonomous traveling. the traveling route R of the autonomously traveling work vehicle 1, remotely operating the autonomously traveling work vehicle 1, monitoring the traveling status of the autonomously traveling work vehicle 1 and a working status of the work machine, and storing operation data].


Claim 2, Miyakubo describes the information processing device according to claim 1, wherein monitoring data of the first mobile body includes at least one of (a) first position information indicating a position of the first mobile body at a time of generation of the monitoring data [par 0038, GPS surveying is performed simultaneously at a reference station whose position is known and at a moving station whose position is being determined, and data obtained at the reference station is transmitted to the moving station in a wireless manner or via other methods in real time so as to determine the position of the moving station in real time based on the position results of the reference station], (b) radio field intensity information indicating a radio field intensity of radio used for the communication between the first mobile body and the communicator at the time of generation of the monitoring data [par 0056, Such information includes: how many GPS satellites 37 are currently captured, and how many more are needed; angles of the GPS satellites 37 (blocked directions); a cause such as a radio field intensity (low reception accuracy) or erroneous measurement data], or (c) operation information indicating whether an operation or function of the first mobile body is anomalous or normal at the time of generation of the monitoring data [par 0004,  The autonomous traveling stops when position measurement fails to be normally carried out. When the vehicle recovers to a normal state where the position measurement can be normally performed within a predetermined time period after the stopping]

[Claim 3] Miyakubo defines the information processing device according to claim 1, wherein the alive monitor determines whether the current state of the first mobile body is anomalous using the past monitoring data stored in the monitoring data storage, when the communicator does not receive, from the first mobile body, at least one of latest monitoring data or a heartbeat signal[par 0004, 0006, The autonomous traveling stops when position measurement fails to be normally carried out. When the vehicle recovers to a normal state where the position measurement can be normally performed within a predetermined time period after the stopping, an operator of the autonomous traveling resumes the autonomous traveling.  A failure to receive a signal from satellites due to a windbreak or a building; a failure to receive electromagnetic waves reflected on a building and the like; and the like. In many cases, the locations and time periods in which the position measurement failure occurs are associated with approximately determined positions and time periods].


[Claim 5]  Miyakubo disclose the information processing device according to claim 1, wherein the past monitoring data of the first mobile body is first position information indicating a past position of the first mobile body [par 0044, 0055, The remote operation device 112 performs operations such as setting the traveling route R of the autonomously traveling work vehicle 1, remotely operating the autonomously traveling work vehicle 1, monitoring the traveling status of the autonomously traveling work vehicle 1 and a working status of the work machine. When a history of position measurement failure that has occurred in the past due to a building, a windbreak, or the like has been registered, the position (orientation) and the size (height) of such a building and windbreak can be roughly estimated based on the positions of the GPS satellites 37 and of the autonomously traveling work vehicle 1], and the alive monitor determines whether the current state of the first mobile body is anomalous, depending on whether the communicator receives the third position information from the first mobile body before receiving the first position information, the third position information indicating a position within a predetermined distance from the past position indicated by the first position information [par 0007, 0039, features recognition of positions and time where position measurement failure occurs while work is in process, with positions and time where the position measurement failure has occurred stored, so that a reminder can be issued to an operator when the work is to be performed again at such a position or time, enabling the operator to swiftly take countermeasures. , the moving GPS antenna 34, and the data receiving antenna 38, which constitute the moving station, are disposed on the autonomous travel work vehicle 1, while a fixed receiver 35, a fixed GPS antenna 36, and a data transmitting antenna 39, which constitute the reference station, are located at a predetermined position where it will not obstruct operations in the field].

[Claim 7] Miyakubo describes the information processing device according to claim 3, further comprising: a determination information storage that stores determination information for determining a state of the first mobile body [par , wherein the past monitoring data of the first mobile body indicates a past position of the first mobile body or a past radio field intensity of radio used for the communication between the first mobile body and the communicator, and the alive monitor: calculates a communication standby time based on the past position or the past radio field intensity indicated by the past monitoring data and the determination information [par 0051, 0056, The work status includes: an operation route (a target route or a set traveling route); work steps; a current position; a distance to a headland calculated based on the steps; a remaining route; the number of steps; current work time, Such information includes: how many GPS satellites 37 are currently captured, and how many more are needed; angles of the GPS satellites 37 (blocked directions); a cause such as a radio field intensity (low reception accuracy) or erroneous measurement data; and the like. The position and time where the position measurement failure has occurred (is occurring)]; and determines whether the current state of the first mobile body is anomalous, depending on whether the communicator receives the latest monitoring data before the communication standby time elapses from a timing at which the communicator is scheduled to receive the latest monitoring [par 0051, The work status includes: an operation route (a target route or a set traveling route); work steps; a current position; a distance to a headland calculated based on the steps; a remaining route; the number of steps; current work time; remaining work time; and the like].


[Claim 8] Miyakubo displays the information processing device according to claim 1, wherein the past monitoring data of the first mobile body is operation information indicating whether a past operation or function of the first mobile body is anomalous or normal [par 0004, The autonomous traveling stops when position measurement fails to be normally carried out. When the vehicle recovers to a normal state where the position measurement can be normally performed within a predetermined time period after the stopping, an operator of the autonomous traveling resumes the autonomous traveling], and the alive monitor determines whether the current state of the first mobile body is anomalous, depending on the operation information [par 0044, the traveling route R of the autonomously traveling work vehicle 1, remotely operating the autonomously traveling work vehicle 1, monitoring the traveling status of the autonomously traveling work vehicle 1 and a working status of the work machine, and storing operation data].


[Claim 11] Miyakubo conveys an information processing device mountable in a mobile body, the information processing device comprising: an obtainer that periodically obtains monitoring data indicating a state of the mobile body[par 0009, 0058, an autonomously traveling work vehicle including: a position calculation means configured to measure a position of the work vehicle by using a satellite positioning system; an autonomous traveling means configured to cause the work vehicle to autonomously travel; and a control device. When the vehicle cannot recover from the position measurement failure within a predetermined time period or a predetermined traveling distance, the autonomously traveling work vehicle 1, as well its work machine, is stopped to wait for the recovery. The set time period or the set distance is a time period or a distance in which the traveling based on the inertial navigation on the set work route is guaranteed];  
 and a communicator that, each time the obtainer obtains the monitoring data, transmits the monitoring data obtained, to an external device located outside the mobile body, wherein the monitoring data includes at least one of position information indicating a position of the mobile body [par 0026, 0048,  The autonomously traveling work vehicle 1 can be remotely operated with the remote operation device 112. Examples of operations that can be thus performed on the autonomously traveling work vehicle 1 include: emergency stop; temporary stop; restarting; gear change; engine revolution change; hoisting/lowering of the work machine; and PTO clutch ON/OFF. Thus, the operator can easily remotely operate the autonomously traveling work vehicle 1, by controlling the accelerator actuator, The engine controller 60 detects a load from a preset rpm and an actual rpm and executes control to avoid overloading, as well as transmits the condition of the engine 3 to a remote controller], radio field intensity information indicating a radio field intensity of radio used for the communication between the communicator and the external device, or operation information indicating whether an operation or function of the mobile body is normal or anomalous [par 0056, The control device 30 displays information “position measurement failure occurred” on the display means 49 of the autonomously traveling work vehicle 1, and at the same time, transmits a signal indicating the information to the remote operation device 112, so that the information is displayed on the display 113 as a warning. When the position measurement failure occurs, other pieces of information may be further displayed. Such information includes: how many GPS satellites 37 are currently captured, and how many more are needed; angles of the GPS satellites 37 (blocked directions); a cause such as a radio field intensity (low reception accuracy) or erroneous measurement data] 



[Claim 12] Miyakubo conveys an information processing method executed by a computer,  the information processing method comprising: communicating with a mobile body[par 0009, an autonomously traveling work vehicle including: a position calculation means configured to measure a position of the work vehicle by using a satellite positioning system; an autonomous traveling means configured to cause the work vehicle to autonomously travel; and a control device]; storing monitoring data of the mobile body received through communication with the mobile body[abstract, This work vehicle, which travels autonomously along a set travel path that has been stored in a storage device of a control device, is provided with a position calculation means that measures the position of the autonomously traveling work vehicle], in a monitoring data storage; and determining whether a current state of the mobile body is anomalous, based on past monitoring data stored in the monitoring data storage[par 0004, 0044,  an autonomously traveling work vehicle, capable of autonomous traveling using the OPS, can autonomously travel in a set target direction. The autonomous traveling stops when position measurement fails to be normally carried out. When the vehicle recovers to a normal state where the position measurement can be normally performed within a predetermined time period after the stopping, an operator of the autonomous traveling resumes the autonomous traveling. the traveling route R of the autonomously traveling work vehicle 1, remotely operating the autonomously traveling work vehicle 1, monitoring the traveling status of the autonomously traveling work vehicle 1 and a working status of the work machine, and storing operation data]..


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyakubo et al. (U.S. Pub No. 2018/0215393 A1) in view of Kurekashi (U.S. Pub No. 2019/0287406 A1).


[Claim 4] Miyakubo illustrate the information processing device according to claim 1, Miyakubo fail to show further comprising: a determination information storage that stores a threshold for a total number of mobile bodies to determine whether the first mobile body is anomalous, wherein the monitoring data storage stores the past monitoring data of the first mobile body, and past monitoring data of each of a plurality of second mobile bodies received by the communicator, the past monitoring data of the first mobile body is first position information indicating a past position of the first mobile body, and the past monitoring data of each of the plurality of second mobile bodies is second position information indicating a past position of the second mobile body, and the alive monitor determines whether the current state of the first mobile body is anomalous, depending on whether the communicator receives the second position information from each of second mobile bodies not less in number than the threshold from  among one or more second mobile bodies which locate within a predetermined distance from the past position indicated by the first position.
 	In an analogous art Kurehashi show further comprising: a determination information storage that stores a threshold for a total number of mobile bodies to determine whether the first mobile body is anomalous [par 0034,  For example, the storage unit 34 has a database (DB) built therein, in which intersection information such as that shown in FIG. 2 is registered and referenced by the computation unit 26. The storage unit 34 stores various numerical values such as thresholds and predetermined values for use in the intersection registration process and driving assistance process described below], wherein the monitoring data storage stores the past monitoring data of the first mobile body, and past monitoring data of each of a plurality of second mobile bodies received by the communicator, the past monitoring data of the first mobile body is first position information indicating a past position of the first mobile body, and the past monitoring data of each of the plurality of second mobile bodies is second position information indicating a past position of the second mobile body [par 0007, a trajectory information acquiring unit configured to obtain host-vehicle trajectory information indicative of a host vehicle's traveled trajectory which has been traveled by a host vehicle and other-vehicle trajectory information indicative of another vehicle's traveled trajectory which has been traveled by the other vehicle; an intersection registering unit configured to monitor the host vehicle's traveled trajectory and the other vehicle's traveled trajectory based on the host-vehicle trajectory information and on the other-vehicle trajectory information, and register in a storage unit, position information of an intersection at which the host vehicle's traveled trajectory and the other vehicle's traveled trajectory intersect; and a driving assistance unit configured to perform driving assistance for the host vehicle in a predetermined area near the intersection when the host vehicle], and the alive monitor determines whether the current state of the first mobile body is anomalous, depending on whether the communicator receives the second position information from each of second mobile bodies not less in number than the threshold from  among one or more second mobile bodies which locate within a predetermined distance from the past position indicated by the first position [par 0014, 0015,  that the vehicle has passed through the candidate point if the direction difference between the direction when the vehicle entered the passage zone and the direction when it exited the passage zone is equal to or less than the predetermined threshold as in the above configuration, when an activation of a direction indicator at either the host vehicle or the other vehicle is detected, the intersection registering unit may be configured to make the threshold greater than that when an activation of the direction indicator is not detected].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyakubo and Kurehashi because to provide a driving assistance apparatus that does not cause the driver to feel frustrated.



Claim(s) 6, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyakubo et al. (U.S. Pub No. 2018/0215393 A1) in view of Shimoirisa  (U.S. Pub No. 2019/0140754 A1).


[Claim 6] Miyakubo create the information processing device according to claim 1, further comprising: a determination information storage that stores a threshold for a radio field intensity to determine whether the first mobile body is anomalous
, wherein the past monitoring data of the first mobile body indicates a past radio field intensity of radio used for the communication between the first mobile body and the communicator[par 0056, Such information includes: how many GPS satellites 37 are currently captured, and how many more are needed; angles of the GPS satellites 37 (blocked directions); a cause such as a radio field intensity (low reception accuracy) or erroneous measurement data; and the like. The position and time where the position measurement failure has occurred (is occurring), the number of captured GPS satellites 3], 
 	Miyakubo fail to show the alive monitor determines whether the current state of the first mobile body is anomalous, depending on whether the past radio field intensity is greater than or equal to the threshold. 
 	In an analogous art Shimorisa show the alive monitor determines whether the current state of the first mobile body is anomalous, depending on whether the past radio field intensity is greater than or equal to the threshold [par 0065,  FIG. 8A, radio field intensity s1 is lower than normal radio field intensity S illustrated in FIG. 2. In this case, time T2 causing radio field intensity 51 to be lower than the threshold value K is shorter than time T1 causing normal radio field intensity S to be lower than the threshold value K].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyakubo and Shimorisa because analyzing evaluation test data in the past or data indicative of variations in radio field intensities for wireless communication performed between the communication device 10 and the mobile communication terminal in the past.


[Claim 9] Miyakubo illustrate the information processing device according to claim 1, wherein the past monitoring data of the first mobile body indicates a past position of the first mobile body and a past radio field intensity of radio used for the communication between the first mobile body and the communicator [par 0056, The control device 30 displays information “position measurement failure occurred” on the display means 49 of the autonomously traveling work vehicle 1, and at the same time, transmits a signal indicating the information to the remote operation device 112, so that the information is displayed on the display 113 as a warning. When the position measurement failure occurs, other pieces of information may be further displayed. Such information includes: how many GPS satellites 37 are currently captured, and how many more are needed; angles of the GPS satellites 37 (blocked directions); a cause such as a radio field intensity (low reception accuracy) or erroneous measurement data], 
 	Miyakubo fail to show the alive monitor determines whether the current state of the first mobile body is anomalous, depending on whether a difference between the past radio field intensity indicated by the past monitoring data and a reference value of a radio field intensity at the past position is greater than or equal to the threshold.
	 In an analogous art Shimoirisa show the alive monitor determines whether the current state of the first mobile body is anomalous, depending on whether a difference between the past radio field intensity indicated by the past monitoring data and a reference value of a radio field intensity at the past position is greater than or equal to the threshold [par 0055, For example, the control section 22 stores a reference threshold value which is a criterion for comparison with the radio field intensity, and a margin α in the memory 27 in advance. The reference threshold value is a preset value of the radio field intensity. The margin α is a preset value to be added or subtracted to or from the reference threshold value. A plurality of the reference threshold values may be stored in the memory 27. The plurality of the reference threshold values is associated with different radio field intensity display, respectively. The control section 22 may rewrite the reference threshold value].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyakubo and Shimorisa because analyzing evaluation test data in the past or data indicative of variations in radio field intensities for wireless communication performed between the communication device 10 and the mobile communication terminal in the past.



[Claim 10] Miyakubo defines the information processing device according to claim 1, wherein monitoring data of the first mobile body indicates a position of the first mobile body and a radio field intensity of radio used for the communication between the first mobile body and the communicator at a time of generation of the monitoring data[par 0056, The control device 30 displays information “position measurement failure occurred” on the display means 49 of the autonomously traveling work vehicle 1, and at the same time, transmits a signal indicating the information to the remote operation device 112, so that the information is displayed on the display 113 as a warning. When the position measurement failure occurs, other pieces of information may be further displayed. Such information includes: how many GPS satellites 37 are currently captured, and how many more are needed; angles of the GPS satellites 37 (blocked directions); a cause such as a radio field intensity (low reception accuracy) or erroneous measurement data], , the third position information indicating a position within a  predetermined distance from a position of the first mobile body indicated by the latest monitoring data [abstract, par 0058, The present invention provides retaining positions, time and a range as a history on missing of a GPS system. This work vehicle, which travels autonomously along a set travel path that has been stored in a storage device of a control device, is provided with a position calculation means that measures the position of the autonomously traveling work vehicle using a satellite positioning system]
 	Miyakubo fail to show and the alive monitor determines whether the current state of the first mobile body is anomalous, depending on whether a difference between a past radio field intensity indicated by past monitoring data including the third position information or a reference value of a radio field intensity at a past position indicated by the past monitoring data, and a radio field intensity of radio communication indicated by latest monitoring data received by the communicator from the first mobile body is greater than or equal to the threshold, the third position information indicating a position within a  predetermined distance from a position of the first mobile body indicated by the latest monitoring data.
 	In an analogous art Shimorisa show and the alive monitor determines whether the current state of the first mobile body is anomalous, depending on whether a difference between a past radio field intensity indicated by past monitoring data including the third position information or a reference value of a radio field intensity at a past position indicated by the past monitoring data[par 0055, For example, the control section 22 stores a reference threshold value which is a criterion for comparison with the radio field intensity, and a margin α in the memory 27 in advance. The reference threshold value is a preset value of the radio field intensity. The margin α is a preset value to be added or subtracted to or from the reference threshold value. A plurality of the reference threshold values may be stored in the memory 27. The plurality of the reference threshold values is associated with different radio field intensity display, respectively. The control section 22 may rewrite the reference threshold value], and a radio field intensity of radio communication indicated by latest monitoring data received by the communicator from the first mobile body is greater than or equal to the threshold[par 0065,  FIG. 8A, radio field intensity s1 is lower than normal radio field intensity S illustrated in FIG. 2. In this case, time T2 causing radio field intensity 51 to be lower than the threshold value K is shorter than time T1 causing normal radio field intensity S to be lower than the threshold value K].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyakubo and Shimorisa because analyzing evaluation test data in the past or data indicative of variations in radio field intensities for wireless communication performed between the communication device 10 and the mobile communication terminal in the past.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468